Citation Nr: 1213496	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1964.  He died in May 2001.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The appellant appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.  

This matter was remanded by the Board in November 2010.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran died in May 2001. 

2.  The immediate cause of death listed on the death certificate was metastatic malignant melanoma.  

3.  At the time of Veteran's death, service connection was in effect for postoperative lumbar intervertebral disc syndrome with residuals of back pain, rated as 60 percent disabling (a back disability). 

4.  The first objective medical evidence of a diagnosis of malignant melanoma was not until many decades after service.  Malignant melanoma was not present in service or for many years later, and it is not related to a disease or injury in service. 

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

6.  A service-connected disability did not affect a vital organ, accelerate his death, or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2). 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board may not reject the credibility of the appellant's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

In terms of a DIC claim based on cause of death, the first requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The immediate cause of death listed on the death certificate was malignant melanoma.  There were no other causes listed.  At the time of Veteran's death, service connection was in effect for postoperative lumbar intervertebral disc syndrome with residuals of back pain, rated as 60 percent disabling.  

A review of the Veteran's service treatment records reveals that there were no findings or diagnoses of cancer in service.  There were no findings of cancer or any types of tumors during service.  There were also no findings of cancer in the years immediately following service.  The Veteran was first diagnosed as having malignant melanoma in 2000.

The appellant has indicated that it is her belief that the Veteran's malignant melanoma arose out of exposure to radiation resulting from X-rays, CT scans, and MRIs performed in conjunction with his service-connected low back problems.  

In support of her claim, she has submitted several medical articles showing the dangers of this type of radiation.  

At the time of her hearing, the appellant indicated that it was her belief that the Veteran's cancer occurred in the same area as his back surgery and that the back problems weakened the area where the cancer developed and caused the Veteran to develop the malignant melanoma.  She also testified that it was her belief that the Veteran's back pain masked the pain that was caused by his cancer which resulted in delayed treatment for the malignant melanoma that ultimately led to his death.  

As it relates to the development of malignant melanoma, which ultimately caused the Veteran's death, developing in service or within one year following service, the Board notes that there were no objective medical findings of malignant melanoma in service or in the years immediately following service.  The medical evidence of record does not demonstrate evidence of malignant melanoma until 2000.  Moreover, there has been no objective medical finding or opinion that the Veteran's malignant melanoma developed in service or in close relationship to service.  Furthermore, the appellant has not contended that the Veteran's malignant melanoma had its onset in service or in close proximity to service.

As to the appellant's belief that the Veteran's malignant melanoma developed as a result of exposure to radiation from various tests, the Board notes that the appellant has submitted medical literature in support of her claim.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The articles submitted by the appellant are general in nature as opposed to specifically addressing the Veteran's case and are of little probative value. 

The Board has also considered the appellant's contentions that the area where the Veteran's malignant melanoma developed was in the area that he received treatment for his low back disorder and that this was the cause of the development of his malignant melanoma.  

While the appellant is competent to report what comes to her through her senses, she does not have medical  expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). The Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as the cause of the Veteran developing malignant melanoma or linking it to his service-connected low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, her lay statements cannot establish a link between the Veteran's malignant melanoma, which caused his death, and service or his service-connected low back disorder.  

In short, the preponderance of the evidence is against a finding that the cause of death is in anyway linked to a disease or injury in service, including the service-connected postoperative lumbar intervertebral disc syndrome with residuals of back pain.  The post-service medical records provide particularly negative evidence against her claim, clearly indicating no connection between treatment for the back and the cancer that lead to his death.  There is simply nothing that even suggests any connection between limited exposure to an x-ray machine or MRI machine and the development of cancer years later.  In this regard, this is not a situation in which the Veteran was exposed such machines regularly (as in service members who work at hospitals) and it cannot be said that the use of these devices was excessive over the Veteran's lifetime, leading to the finding that the theory of entitlement is simply too tenuous.

The Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, based on the medical evidence of record, the appellant's request that she be granted service connection for the cause of the Veteran's death must be denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  In a letter dated in February 2011, which was subsequent to the initial determination, the AMC/RO provided the appellant with notice that informed her of the evidence needed to substantiate entitlement to service connection.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter told the appellant that to substantiate the claim there must be medical evidence showing that service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.  

To the extent that any notice is not fully compliant with Hupp, under the circumstances of this case, any such error does not require a remand because the error did not affect the essential fairness of the adjudication.  Specifically, the record reflects that any defect was cured by actual knowledge on the part of the claimant because the statements of the appellant and her representative throughout the appeal reflect that the appellant understood all of the elements to establish service connection for the cause of the Veteran's death.  Statements of the appellant and her representative, to include multiple written statements and personal hearing testimony, indicate that the appellant is clearly aware of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  For example, the appellant on numerous occasions noted that service connection was in effect for a low back disorder.  She also stated on numerous occasions that it was her belief that his low back disorder contributed to his death.  As such, the record reflects that the appellant had actual knowledge of the information and evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  While the letter was sent subsequent to the initial determination, the matter was subsequently readjudicated following the issuance of the letter and a supplemental statement of the case was issued in February 2012, curing any procedural defect.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and private treatment records have been obtained.  The Board notes that Social Security Administration records are unavailable.  The appellant was aware of this and submitted records in her possession.  

With regard to obtaining an opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Obtaining an opinion is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the cause of the Veteran's death was related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the appellant was previously informed in the VCAA letter noted above that she needed to provide medical evidence showing the disorders were related to the Veteran's period of service.  She has not done so, notwithstanding the submissions cited above.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, obtaining a VA medical opinion is not necessary given the tenuous theory of entitlement and the evidence of record and a total lack of any real evidence connecting service to death.  Therefore, no further action is necessary to assist the claimant with the claim.

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative and by way of her testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.




ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


